PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/911,561
Filing Date: 25 Jun 2020
Appellant(s): Transportation IP Holdings, LLC



__________________
Josef L. Hoffmann
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 4, 2022.

Response to Appellant’s Arguments

	Appellant argues in VIII(a)(i)(a) that Matthews does not disclose forming a curvature waveform, but acknowledges that Matthews discloses graph/diagram 27 “that has a y-axis 28 that represents time and an x-axis 30 that represents curvature of a steering wheel that angles the wheels of a vehicle”. Examiner’s position is that this is not a convincing argument because it is understood in the art of vehicle systems that a “diagram” can be interpreted to be a “waveform” since the term “diagram” is a direct synonym of the term “spectrogram”, and the term “spectrogram” is a direct synonym of the term “waveform” (onelook.com). 
	Appellant further argues in VIII(a)(i)(a) that the curvatures of Matthews are not related to a route, but rather related to a turning radius of wheels of a vehicle related to steering wheel position. However, Matthews teaches in FIG. 3 that “diagram 27 reveals a vertical axis (y-axis) 28 that corresponds to time and a horizontal axis (X-axis) 30 that corresponds to curvature, which corresponds to an inverse of the radius of a circle. The zero (0) point on the horizontal axis 30 may be viewed as when the steering wheels of a vehicle are locked in a straight or forward (or reverse) orientation, such as along input path 14 and exit path 18 of FIG. 1” (Col. 4, lines 26-40). Matthews further teaches in FIG. 4 a path taken by a vehicle moving from straight wheel alignment to full lock, showing a gradual progression until the minimum turning radius is achieved (Col. 4, lines 60-63).  it is understood in the art of vehicle systems that a “path” can be interpreted to be a “route” since the term “path” is a direct synonym of the term “route” (onelook.com). Therefore, Examiner maintains that Matthews shows a relationship between the curvature and the route.
	Appellant argues in VIII(a)(i)(b) that “the final Office Action points to no part of Matthews that identifies any curvatures of a route, and instead only presents arguments relate to circles, completely ignoring the claim language”. However, Examiner maintains and repeats that Matthews provides a relationship be between the curvature and the route in FIGS. 1, 3 and 4 as stated above.
	Appellant argues in VIII(a)(i)(c) that “Matthews does not involve and cannot anticipate generating a route map based on the size of one or more circular curves as claimed”. However, Matthews discloses that memory 76 may also store one or more field maps that were recorded from a prior traversal of a given field, enabling autonomous (or semi-autonomous) traversal of a given field when auto-guidance is activated (Col. 9, lines 29, 30). Therefore, Examiner maintains that Matthews overcomes this feature. 
	Appellant argues in VIII(a)(iii)(b) that Matthews “does not define a route map based on a size of circular curves”.  However, Matthews discloses a controller 60 that provides a recording of a curvature/time performance of vehicle 10 via field maps (Col. 8, line 33 – Col. 9, line 37). Matthews further discloses that “variable radius circle 22 (FIG. 1) comprises a variable or dynamic radius depending on the speed of the vehicle 10 (FIG. 1), which impacts the nature of the alternative path dictated by an embodiment of a vehicle guidance system (Col. 5, lines 14-16). Matthews further discloses that larger, variable radius circle 22 has a radius that varies depending on the speed of the vehicle 10 as it enters a turn, determined based on the construction of two ellipse-like shapes or curves that respectively represent the path the vehicle 10 is to travel to go from straight, along input path 14, to the minimum turning radius (threshold) on an arc of the circle 20, and then immediately, or after a defined period traveling along the circle 20, to return to straightening along the exit path 18. The vehicle guidance software 82 uses a maximum curvature, which is a minimum turning radius (threshold) of the vehicle and how this minimum value changes with speed, the vehicle guidance software 82 scans the wayline for non-drivable regions using the larger circle 22 that best represents the capacity of the vehicle to turn at a given speed. The ellipse-like sections that are used to derive the larger circle contemplate the minimum turning radius (the smaller circle) for the current or planned speed of the vehicle and the time it takes to turn the wheels (Col. 3, lines 28-39; Col. 18, lines 8-27; FIG. 1). Therefore, Examiner maintains that Matthews overcomes this feature. 
	Appellant argues in VIII(a)(iv) that there is no mention of generating a waveform by Kumar, or obtaining information, far less duty cycle information from such a waveform. However, Examiner’s position is that Kumar is not used to teach the generating of a waveform, for Matthews teaches this as mentioned above. Regarding duty cycle information, it is acknowledged that the specification of the present invention is described as “a time interval of the circular curve, a length of the circular curve, a grade of the circular curve, or a speed of the vehicle system when traversing along the circular curve” [0006]. Kumar discloses wherein the controller circuit is further configured to generate duty cycle information of the route based on the route map (i.e. physical characteristics such as, but not limited to, effective track grade, actual track grade, superelevation, track elevation, location of track curves, degree of curvature, curve length, curve radius - Col. 3, lines 9-22; Col. 38, lines 14-16). Therefore, Examiner maintains that Matthews overcomes this feature. 
	Appellant argues in VIII(a)(v) that morphing a curve is not the same thing as the morphology of a curvature waveform. However, Appellant has not provided any reasons or examples of why or how the morphology of a curvature waveform is distinct from the teachings of Silver.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RODNEY P KING/Examiner, Art Unit 3664                                                                                                                                                                                                        
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                                                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.